Citation Nr: 1819421	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-26 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from January 1982 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A July 2011 rating decision continued a 50 percent evaluation for PTSD.  A January 2014 rating decision assigned a 70 percent evaluation for PTSD effective February 1, 2011 (the date of receipt of the Veteran's claim for increase) and denied TDIU.

The Veteran withdrew his prior Board hearing request in October 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher evaluation for PTSD, as well as TDIU.  He asserts that his PSTD prevents him from securing or following any substantially gainful occupation.  

A March 2011 treatment report by a private psychiatrist indicates a diagnosis of PTSD, as well as a diagnosis of bipolar disorder I with mixed psychotic features.  This provider did not discuss whether the symptoms of these disorders could be distinguished.  In June 2011, a VA examiner diagnosed PTSD.  While she noted the additional diagnosis of bipolar disorder made by the private provider, she did not include this diagnosis in her assessment.  It is unclear to the Board whether a diagnosis of bipolar disorder is appropriate, and if so, whether the symptoms of that disorder are distinguishable from those of the service-connected PTSD.  In this regard, the Board observes that VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The Board has therefore concluded that a current examination is necessary to determine the severity of the Veteran's service-connected PTSD.  Moreover, as the Veteran asserts that his PTSD renders him unemployable, the examiner should be requested to discuss the impact of the Veteran's PTSD on his occupational functioning.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity and manifestations of his service-connected PTSD.  The claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.  

The examiner must elicit from the Veteran his complete history regarding his level of education, any special training, and previous work experience.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should identify all appropriate diagnoses of acquired psychiatric disorders, and specifically indicate whether a diagnosis of bipolar disorder I is indicated.  If any diagnosis other than PTSD is indicated, the examiner should specify whether the symptoms of PTSD are distinguishable from any other diagnosed acquired psychiatric disorder.

The examiner should also discuss the Veteran's functional limitations due to his service-connected PTSD as they relate to his ability to function in a work setting and perform work tasks.  Neither non-service-connected disabilities nor the Veteran's age may be taken into consideration in this assessment.  

The examiner must explain the rationale for any opinion expressed.  

2.  Thereafter, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

